Case 7-21-cv-00521-PMH          Document 24        Filed in NYSD on 06/17/2021         Page 1 of 1




                                  ApplicationJune
                                              granted. The pre-motion telephone
                                                  17, 2021
                                  conference is adjourned to 6/24/2021 at 11:45 a.m.

Via ECF
                                  SO ORDERED.
Honorable Philip M. Halpern       _______________________
United States District Judge      Philip M. Halpern
United States District Court      United States District Judge
Southern District of New York
300 Quarropas Street              Dated: White Plains, New York
White Plains, New York 10601             June 21, 2021


               Re:      Martinez-Amezaga v. North Rockland Central School District, et al.
                        Docket No.: 21-cv-00521 (PMH)
                        Our File No: 5001.562

Dear Judge Halpern:

        We represent the defendants in the above-referenced matter. We write to respectfully
request a brief adjournment of the pre-motion conference currently scheduled for June 23, 2021 at
2:30 due to the scheduling of a settlement conference in another matter before Judge McCarthy at
2:00 that same day, which we anticipate will last the remainder of the afternoon. This is the first
request for an adjournment of the pre-motion conference. We have conferred with plaintiff’s
counsel, and we are both available anytime on the following day, June 24, 2021, if that should suit
the Court’s calendar.

       We thank the Court for its consideration of this matter.
                                     Respectfully submitted,
                                SILVERMAN & ASSOCIATES



                                         Karen Rudnicki



To:    John J. Martinez (via ECF)
       10 Palmer Avenue
       Croton on Hudson, New York 10520
